Citation Nr: 0907800	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-35 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2004 rating decision in which the RO denied, 
inter alia, the Veteran's claim for service connection for 
PTSD.  In May 2004, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in August 2005, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in October 2005.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

Also during the January 2009 hearing, the Veteran indicated 
that she wished to withdraw from appeal her claim regarding 
whether new and material evidence to reopen a claim for 
service connection for a left oophorectomy with excessive 
vaginal bleeding and anemia had been received.  Hence, the 
only claim remaining on appeal is that set forth on the title 
page.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim remaining on appeal have been 
accomplished.  

2.  While the Veteran has been diagnosed with service-related 
PTSD, she did not engage in combat with the enemy, and there 
are no service records or other credible evidence that 
corroborates the occurrence of any alleged in-service 
stressor(s); the record also presents no basis for VA to make 
additional attempts to independently corroborate any reported 
stressor(s).



CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2003 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
indicated that a form stating what the evidence must show to 
substantiate the claim was enclosed (although an actual copy 
of the enclosed form is not of record).  The April 2004 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the November 2003 letter.  

The Board also notes that, in a March 2006 post-rating 
letter, the RO notified the Veteran regarding the assignment 
of disability ratings and effective dates .  However, the 
timing of this notice-after the last adjudication of the 
claim-is not shown to prejudice the Veteran.  Because the 
Board's decision herein denies the claim for service 
connection, no disability rating or effective date is being, 
or is to be assigned.  Accordingly, there is no possibility 
of prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.  

Moreover, to whatever extent the above-referenced letters are 
deficient in meeting any of the VCAA's notice requirements, 
the claims file reflects that the Veteran and her 
representative had actual knowledge of the information and 
evidence necessary to substantiate her claim for service 
connection.  In this regard, in an April 2007 statement of 
accredited representative in appealed case, the Veteran's 
representative cites to 38 C.F.R. §§ 3.303 and 3.304 in his 
arguments.  These sections detail the principles relating to 
service connection and explain direct service connection, 
including what is required to substantiate a claim for 
service connection for PTSD.  Given this, the Board finds 
that any error in notice regarding substantiating the claim 
is harmless because actual knowledge of what the evidence 
must show to substantiate the claim is shown.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
Vet Center treatment records.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's January 2009 Board hearing, along with various 
statements submitted by the Veteran, her representative and 
her friend, on her behalf.  The Board also finds, as 
explained in more detail below, that no additional RO action 
to further develop the record in connection with this claim 
is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Veteran has been diagnosed with PTSD related to service, 
as indicated, for example, in February and July 2004 Vet 
Center letters.  These diagnoses notwithstanding, the Board 
finds that this claim must nonetheless fail because another 
essential criterion for establishing service connection for 
PTSD-credible evidence that any claimed in-service 
stressor(s) actually occurred-has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates her 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994). 
 
The Veteran has not alleged, and the evidence does not 
suggest, that she engaged in combat with the enemy or that 
her alleged stressor was combat related.  As such, she cannot 
establish the occurrence of a stressor on the basis of her 
assertions, alone; rather, credible evidence corroborating 
the occurrence of her claimed in-service stressor is 
required. 
 
In her written statements, the Veteran has asserted that, 
during basic training she was falling back on a run and her 
drill sergeant called her out of formation.  He then touched 
her vagina and told her that he would "take care of" her.  
During her Board hearing, she added that the individual in 
question "like, tried to rape" her.  See Transcript, p. 5. 
 
Thus, the present case falls within the category of 
situations, to include allegations of sexual assault, in 
which it is not unusual for there to be an absence of service 
records documenting the events of which the veteran alleges.  
See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 
C.F.R. § 3.304(f)(3) reflects a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also VA 
Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Topic 17, Developing Claims for Service Connection 
for PTSD Based on Personal Trauma (Dec. 13, 2005). 
 
If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases, and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3). 
 
In this case, however, there is absolutely no credible, 
supporting evidence that the Veteran's alleged in-service 
personal assault actually occurred.

Private treatment records show that the Veteran reported 
sexual abuse during her childhood.  While she reported this 
abuse to medical professionals as early as February 1992, 
there was no mention of any sexual assaults during service 
until 2000.  The Veteran has reported suicide attempts before 
and after service, as well as depression on and off since 
childhood.  A statement from a friend of the Veteran only 
describes what the friend was told by the Veteran some time 
after service.  

The Veteran's service treatment records and service personnel 
records do not reflect that the Veteran ever received 
psychiatric counseling after a personal assault, sexual or 
otherwise, nor do they show that she ever reported, even 
obliquely, having been the victim of an incident of the type 
described in her stressor statements.  There is no separation 
examination report; however, the service medical reports and 
July 1980 medical board report prepared within a week of 
separation reflect only that the Veteran experienced pain, 
residual, secondary to previous left oophorectomy; and 
anemia, secondary to vaginal bleeding problems, that existed 
prior to entry on active duty and were not aggravated by 
active duty, and other, non-psychiatric problems.  Thus, the 
current evidence does not corroborate the occurrence of the 
Veteran's claimed stressor.

Moreover, no further development in this regard is warranted.  
Although the Veteran has asserted that, during service, she 
told someone at "CQ", her First Sergeant, and her friend 
"Mary" (whose last name she cannot remember) about the 
assault by her drill sergeant, as no further information was 
provided about any such  alleged disclosures, the RO was not 
required to take additional action to attempt verify the 
occurrence of the stressor.  See 38 C.F.R. § 3.159(c)(2)(i) 
(2008) ("The claimant must provide enough information to 
identify and locate the existing records" and "In the case 
of records requested to corroborate a claimed stressful event 
in service, the claimant must provide information sufficient 
for the records custodian to conduct a search of the 
corroborative records").  See also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street").  The Board particularly notes the 
Veteran's assertion, as regards telling her superiors about 
the incident, that "[t]here was no action against [her] 
drill sergeant or anything" (see Transcript, p. 5), 
indicating that is no objective document pertaining to the 
incident to obtain.  The Board also emphasizes that the 
Veteran has not furnished any evidence, contemporaneous to 
the alleged in-service stressor, which would tend to support 
her assertions as to the occurrence of this incident.

Thus, it bears mentioning that, while the diagnoses of PTSD 
have been based on the Veteran's description of an in-service 
sexual assault, these diagnoses were based on an account of 
an unverified stressor reported by the Veteran.  As 
indicated, the record is devoid of evidence that actually 
corroborates the occurrence of the Veteran's claimed in-
service sexual assault, and such cannot consist solely of 
such after-the-fact medical nexus evidence.  See Moreau, 9 
Vet. App. at 396.  The Board also notes that in a July 2004 
letter from Dr. Beavers, Ph.D., diagnosing PTSD related to 
in-service events, trauma stressors included the sexual 
assault reported by the Veteran as well as "prolong exposure 
to combat."  There is simply no indication that the Veteran 
was involved in any combat during her 28 days in service.  
The Veteran has not alleged combat, and it is unclear if this 
was simply a typographical error.  In any event, the 
statement about prolonged combat as a stressor brings into 
question the diagnosis of PTSD in that letter.

As there is no credible supporting evidence that the claimed 
in-service stressor occurred-an essential criterion for 
establishing service connection for PTSD-the Veteran cannot 
meet the requirements of 38 C.F.R. § 3.304(f).  Hence, 
discussion of the remaining criteria for service connection 
for PTSD set forth in the governing regulation is 
unnecessary.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, absent any credible 
supporting evidence that the claimed in-service stressor 
occurred, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


